DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1m.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered. 

Response to Amendment
2.	The amendment filed on 4/27/22 has been entered.
Claim 19 has been amended.
Claim 1-19 are under consideration.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflection part, in plan view, is spaced apart from pixel areas (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The application as originally filed does not specifically support the claim limitation 
 “… in plan view, the reflection part is spaced apart from pixel areas.” Figs. 3A, 4 and 7A-B which appear to be plan views illustrating different elements of the display device show neither a partition wall nor a reflection part and there is no discussion in the specification about the reflection part being spaced apart from pixel areas. See also the objection to the drawings.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 19, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (“Seki”) US PG-Pub 2003/0146695.
Seki discloses in Figs. 1-3 and 25-27 a display panel comprising: an upper display substrate (Figs. 2B and 25) comprising a display area (element 2a) and a non-display area ( element 2b) adjacent to the display area, the display area comprising pixel areas (three pixel regions are shown in Fig. 3, ¶[0095]) and a light blocking area (element 113, Fig. 3) adjacent to the pixel areas; a lower display substrate (Figs. 2B and 25) comprising display elements (element 10, ¶[0084]) respectively overlapping the pixel areas; and a partition wall (element 112, Fig. 2B) disposed between the upper display substrate and the lower display substrate, the partition wall comprising a partition wall part overlapping the light blocking area and a reflection part (Ag film which is part of the laminated element 12, ¶[0139]) covering the partition wall part; wherein a height between the upper display substrate and the lower display substrate is defined as a first length in a thickness direction of the upper display substrate (Figs. 2B and 25, the structure inherently has this height); a height of the partition wall is defined as a second length in the thickness direction (Figs. 2B and 25, the structure inherently has this height); and an inner space (occupied by element 312a shown in Fig. 25) is formed between a portion of the partition wall facing the lower display substrate and the lower display substrate. 
Regarding the recitation calling for, “… in plan view, the reflection part is spaced apart from pixel areas,” Seki’s Fig. 3 shows a reflection part (Ag film which is part of the laminated element 12, ¶[0139] overlapping the light blocking area (element 113, Fig. 3)) not overlapping the pixel area (element 110) and it within the scope of the invention that the recitation calling for, “… in plan view, the reflection part is spaced apart from pixel areas” is met.    
Seki does not explicitly disclose a display panel having the recited length. However, it would have been an obvious matter of choice to form the partition wall to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such a size, depending on the desired thickness for the display panel, and as a result, the size of the constituent components of the panel, including the partition wall. It should further be pointed out that since the purpose of the partition wall is to enhance light extraction efficiency of the display device, it would have been obvious to one skilled worker to design a partition wall having a thickness high enough to improve light extraction efficiency. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shimogami (JP 2006/252988) discloses electroluminescent device including a spacer not overlapping with a light emitting element and forming a gap between the substrates.
Allowable Subject Matter
10.	Claims 1-18 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:   See previous Office action mailed on 10/6/21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED N SEFER/Primary Examiner, Art Unit 2893